Order
PER CURIAM.
Fred Ray, Jr. (“Ray”), appeals from the Honorable John R. Hutcherson’s denial of his Rule 29.15 motion seeking to vacate his conviction and sentences. Ray raises ten points on appeal. Nine of Ray’s points on appeal can be sorted into the following five arguments as to why he received ineffective assistance of counsel: (1) failure to object to certain statements made by the prosecutor and the trial judge; (2) failure to effectively cross-examine and impeach Deputy Michael Beal; (3) failure to request an instruction on voluntary manslaughter; (4) failure to object to Jury Instruction No. 6, the verdict-directing instruction on second-degree murder, on the ground that it did not include the phrase “malice aforethought”; and (5) failure to properly preserve for appeal the claim that the prosecutor failed to proceed to indictment through trial randomly. In his tenth point on appeal, Ray asserts the motion court erred in denying him relief on his claim that the trial judge failed to recuse himself and/or exceeded his jurisdiction and in denying a hearing on this recusal claim.
Affirmed. Rule 84.16(b).